          Case 1:17-cr-00337-RJS Document 251 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                                 No. 17-cr-337 (RJS)
                                                                      ORDER
 RAHEEM J. BRENNERMAN,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        By order dated November 5, 2020, the Court denied a pro se discovery request submitted

by Defendant Raheem J. Brennerman, which sought records from both ICBC (London) plc, the

victim in this case, and the government. (Doc. Nos. 248, 249.) In response, Brennerman has

submitted a pro se letter requesting that the Court reconsider that decision. (Doc. No. 250.) Like

most of his filings, Brennerman spends the bulk of his letter criticizing this Court’s and other

courts’ past decisions and attempting to relitigate broad swaths of his case. (Id. at 2–8.)   As the

Court has already made clear, however, these arguments provide no basis on which to grant

Brennerman the discovery he requests given that he “has never ‘offered [any] justification for the

indiscriminate introduction of evidence that was not introduced at trial.’” (Doc. No. 249 at 2

(quoting Doc. No. 166 at 2).) That is particularly true because the Second Circuit, in a decision

that is binding on this Court, already determined that the government complied with its disclosure

obligations in this case. (Id. at 2–3.)

        Brennerman’s request for reconsideration also makes several passing references to the

ongoing COVID-19 pandemic, suggesting that because of his pre-existing medical conditions,

Brennerman is at acute risk of complication should he contract the disease. (Doc. No. 250 at 8.)
          Case 1:17-cr-00337-RJS Document 251 Filed 11/20/20 Page 2 of 2




Even if that is true, that fact is irrelevant to a motion seeking discovery into the merits of

Brennerman’s underlying crime. To the extent Brennerman believes that COVID-19 demands his

release from incarceration, he can make that argument in a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A).

         Accordingly, nothing in Brennerman’s letter alters the Court’s prior conclusion, and

Brennerman’s request for reconsideration is therefore DENIED. The Clerk of Court is respectfully

directed to mail a copy of this order to Brennerman.



SO ORDERED.

Dated:          November 20, 2020
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation




                                                2
